Citation Nr: 1428796	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-42 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney 


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for bilateral hearing loss.  The Board remanded these claims for additional development in March 2013, and the case was subsequently returned for further appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, including the April 2013 addendum opinion, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDING OF FACT

Right ear hearing loss was not present until many years after service and the preponderance of the evidence weighs against a finding that the Veteran's current right ear hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in an October 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The October 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2009 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and lay statements from the Veteran.

The record reflects that the Veteran underwent a VA examination to evaluate his claimed bilateral hearing loss in March 2010.  Additionally, per the instructions of the prior Board remand, an addendum medical opinion was obtained from the March 2010 VA examiner in April 2013.  The report from that examination and the medical opinions have been included in the claims file for review.  The examination and opinions involved a review of the Veteran's claims file, thorough examination of the Veteran, and opinions supported by rationale.  The Board finds that the examination and addendum opinion, taken together, are adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included obtaining an addendum opinion to the March 2010 VA examination.  An opinion was obtained in April 2013, accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that his current hearing loss is due to acoustic trauma that he incurred during service.  Specifically, he alleges that he has had hearing loss since service.

The Veteran's entrance examination from October 1970 showed normal hearing of 0 to 20 decibels (dB) in the range of 500 Hertz to 4000 Hertz.  See Hensley, supra.  There were no complaints, treatments, or diagnosis of hearing loss during service.  The Veteran's separation examination in June 1973 did not note any hearing abnormalities.

VA outpatient records and private treatment records were also reviewed.  There was no noted treatment or complaints of hearing loss.

The Veteran was afforded a VA examination in March 2010.  On the authorized audiological evaluation in March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner diagnosed the Veteran with mild sensorineural hearing loss at 3000-4000 Hz.  The examiner opined that the Veteran's right ear hearing loss was less likely as not caused by or a result of acoustic trauma during service.  The examiner stated that the Veteran's entrance and separation evaluations were normal, and that one could not rule out contributions from his occupational and recreational noise, as well as aging effects.  The examiner stated they could not be more than 50 percent certain that the Veteran's right sided hearing loss was attributed only to his three years of military service.  Due to the inconsistencies within the examiner's opinion, the Board remanded the claim of service connection for the right ear in March 2013 and requested an addendum opinion from the March 2010 VA examiner.  

Then, per the instructions of the Board remand, the examiner provided an addendum opinion in April 2013.  The examiner concluded that it is less likely than not that the Veteran's right ear hearing loss was caused by or a result of acoustic trauma.  The examiner went on to explain that the Veteran's military occupational specialty as a supply clerk would have placed "both ears in equal jeopardy" in terms of noise exposure.  As a result, the examiner opined that the asymmetric onset of the Veteran's right ear hearing loss is less likely as not due to military acoustic trauma.  

The Board finds the VA examiner's opinions to be highly probative to the questions at hand.  The examiner is an audiologist who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate rationales in determining that the Veteran's right ear hearing loss is less likely as not caused by in service acoustic trauma.  The examiner's opinion was based, at least in part, on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  Additionally, the VA examination reports expressly demonstrate the examiner's review of the Veteran's medical and occupational history, both during service and after separation.  The examiner also specifically noted that the Veteran's hearing was normal in service and that there were no ear abnormalities or problems at separation.  Moreover, the examiner explained that when determining the etiology of the Veteran's right ear hearing loss, the asymmetric onset of the right ear hearing loss weighs against a finding that any in-service noise exposure caused the hearing loss.  It is clear that the examiner took into consideration all relevant factors in providing an opinion.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that he has had hearing loss since service.  However, the Board reiterates that the Veteran's service treatment records are negative for any right ear hearing loss during service.  Indeed, on separation examination in June 1973, the Veteran did not exhibit any clinical ear problems.  The lack of hearing loss symptoms or ear problems at discharge is highly probative, as it was made contemporaneous with his service.  Further, the Veteran first filed his claim for service connection for hearing loss in September 2009, more than 30 years after separation from service.  Therefore, the Board finds that the probative evidence shows that the Veteran does not have a chronic right ear hearing loss disability in service.  In addition, right ear sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for right ear hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      
  
Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine because it involves a complex medical nexus question.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current right ear hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current right ear hearing loss is not competent medical evidence; as such question requires medical expertise to determine.  Id.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic right ear hearing loss disability in service, and there is no competent and credible evidence indicating his right ear hearing loss manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current right ear hearing loss is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for right ear hearing loss is not warranted on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for right ear hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


